Citation Nr: 0430641	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-08 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for headache 
disability.

5.  Entitlement to service connection for prostate cancer.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active duty service from May 1954 to January 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  During the course of this appeal, the veteran appeared 
at a personal hearing at the RO. 

The issues of service connection for tinnitus and for 
prostate cancer are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on your part.


FINDINGS OF FACT

1.  The veteran does not currently have hearing loss 
disability of either ear as contemplated within the VA 
definition of hearing loss per 38 C.F.R. § 3.385.

2.  Diabetes mellitus was not manifested during active duty 
service or for many years after service, nor is diabetes 
mellitus otherwise related to such service.

3.  Hypertension was not manifested during active duty 
service or for many years after service, nor is hypertension 
otherwise related to such service.

4.  A headache disability was not manifested during active 
duty service or for many years after service, nor is a 
headache disorder otherwise related to such service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2004).

2.  Diabetes mellitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  A headache disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the claimant has 
been notified of the applicable laws and regulations which 
set forth the necessary criteria for the benefits currently 
sought.  The discussions in the rating decision and the 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in a September 2001 letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The Board notes that the VCAA letter 
was sent to the appellant prior to the April 2002 rating 
decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to the issues addressed on the merits in this 
decision, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence and the veteran has been 
afforded VA examinations.  In connection with his claim, the 
veteran has appeared at a hearing before a local hearing 
officer.  Moreover, all available pertinent records, in 
service, private, and VA, have been obtained.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issues 
addressed on the merits in this decision.  Under these 
circumstances, no further action is necessary to assist the 
claimant with these claims.



Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a period of war or 
after December 31, 1946, certain chronic disabilities, such 
as sensorineural hearing loss, diabetes, malignant tumors, 
hypertension, and organic diseases of the nervous system are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service if there is sufficient evidence to demonstrate a 
relationship between the veteran's service and his current 
disability.  The Board notes that the Court's directives in 
Hensley are consistent with 38 C.F.R. § 3.303(d) which 
provides that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R.§ 3.303(d).

In September 2001, the veteran requested service connection 
for hearing loss.  

In October 2001, the veteran was afforded a VA audiological 
evaluation.  The test revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
25
25
LEFT
0
5
10
20
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

At his February 2003 hearing, the veteran related his hearing 
loss to noise exposure in service.  

While the Board is sympathetic to the veteran's claim that he 
sustained hearing loss inservice, the Board is also bound by 
the pertinent VA regulation, 38 C.F.R. § 3.385, which 
requires objective demonstration of current hearing loss 
disability, which was not met in this case.

Accordingly, the Board finds that the veteran does not 
currently have hearing loss disability of either ear as 
contemplated within the VA definition of hearing loss per 
38 C.F.R. § 3.385.  In the absence of current disability, the 
veteran does not have a valid claim of service connection for 
bilateral hearing loss.  Brammer v. Derwinski, 3 Vet.App. 223 
(1992).  Therefore, the Board must conclude that bilateral 
hearing loss was not incurred in or aggravated by service.



Diabetes Mellitus 

A review of the veteran's service medical records reveals 
that there were no complaints or findings of diabetes 
mellitus during his period of service.  At the time of the 
veteran's January 1956 service separation examination, there 
were also no findings of diabetes mellitus.  Urinalysis was 
negative for sugar and albumin.  There were also no findings 
of diabetes mellitus reported in the summary of defects or 
diagnoses section of the examination report.  

There were also no findings of diabetes mellitus in the years 
immediately following service.  The first available objective 
medical finding of non-insulating diabetes did not occur 
until the 1990's.  

At the time of his October 2001 VA examination, the veteran 
reported having been diagnosed with Type II diabetes mellitus 
and of having been on pills for the past 13 years and being 
recently switched to insulin.  A diagnosis of diabetes 
mellitus, type II, was rendered.  

At his February 2003 hearing, the veteran testified that it 
was his belief that his diabetes was as a result of service 
due to his not eating correctly.  He stated that he would 
obtain food from the fields which would cause his blood sugar 
to rise.  He noted that he was first diagnosed with diabetes 
in the 1960's but that those records were not available as a 
result of the physician being deceased.  

Service connection is not warranted for diabetes mellitus.  
The veteran's service medical records are devoid of any 
complaints or findings of diabetes mellitus.  Furthermore, at 
the time of the veteran's January 1956 service separation 
examination, there were no findings of diabetes mellitus.  
Urinalysis was negative for sugar and albumin and there were 
no findings of diabetes mellitus reported in the summary of 
defects or diagnoses section of the examination report. 

There are also no medical records in the years following 
service demonstrating any findings of diabetes mellitus.  
Moreover, there has been no competent medical evidence 
submitted relating any current diabetes mellitus to the 
veteran's period of service.  

As to the veteran's belief that his diabetes mellitus began 
inservice the Board notes that he is competent to report 
symptoms he experienced; however, he is not qualified to 
render an opinion as to etiology of this disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements indicating that his diabetes 
mellitus began inservice are in conflict with the service 
medical records, the service medical examinations, and the 
lack of treatment records showing treatment for diabetes in 
the years immediately following service.  The objective 
medical evidence, in this case the negative medical evidence, 
is more probative than the veteran's more recent assertions 
of continuous problems with diabetes mellitus since service.  

The Board therefore finds that that the preponderance of the 
evidence is against the claim for service connection for 
diabetes mellitus and the claim must be denied.

Hypertension

The veteran's service medical records do not document any 
findings of high blood pressure or hypertension.  At the time 
of the veteran's January 1956 service separation examination, 
his blood pressure was 114/80.  

There is also no competent evidence elevated blood pressure 
readings or hypertension in the years immediately following 
service.  The available objective medical findings reveal 
findings of hypertension in the 1990's.  

At his October 2001 VA examination, the veteran reported that 
he had had hypertension for a number of years.  He was noted 
to be on considerable medication at that time.  A diagnosis 
of hypertension, essential, fairly well controlled with 
considerable medication, was rendered.  The examiner 
indicated that the onset of hypertension was not known but on 
the separation physical examination the veteran's blood 
pressure was 114/80.  He further observed that there was no 
history of the veteran ever being treated for or diagnosed 
with hypertension during service.  

At the February 2003 hearing, the veteran testified that that 
his blood pressure was not really bad in service.  He stated 
that his blood pressure began to elevate about 8 to 10 months 
following service.  He noted taking medication for his blood 
pressure beginning in 1970.  

After reviewing the record, the Board must conclude that 
service connection is not warranted for hypertension.  The 
preponderance of the competent evidence is against a finding 
that hypertension was manifested during service or within one 
year of discharge.  The veteran's service medical records are 
devoid of any complaints or findings of hypertension.  
Furthermore, at the time of the veteran's January 1956 
service separation examination, his blood pressure was 
114/80.  There are also no medical records available in the 
years immediately following service demonstrating treatment 
for hypertension.  Moreover, there has been no competent 
medical evidence submitted relating any current hypertension 
to the veteran's period of service.  

As to the veteran's belief that his hypertension is related 
to service, the Board notes that he is competent to report 
symptoms he experienced; however, he is not qualified to 
render an opinion as to etiology of this disorder.  See 
Espiritu.  The Board also notes that the veteran's recent 
statements indicating that his hypertension is related to 
service are in conflict with the service medical records, the 
service medical examinations, and the lack of any 
demonstration of treatment for hypertension for the period of 
time in close proximity to service.  The objective medical 
evidence, in this case the negative medical evidence, is more 
probative than the veteran's more recent assertions of 
continuous problems with hypertension since shortly after 
service.  

Headaches

Service medical records reveals also do not include any 
findings or complaints of a headache disorder in service.  At 
the time of the veteran's January 1956 service separation 
examination, normal findings were reported for the head, 
neck, face and scalp.  Normal neurological findings were also 
noted.  There was also no notation of headaches in the 
summary of defects and diagnoses portion of the report.  

At the time of his October 2001 VA examination, the veteran 
was noted not to give a history suggestive of migraine 
headaches.  He reported having intermittent occipital 
headaches of a dull constant nature which were not associated 
with nausea, vomiting, or other symptoms, which were usually 
relieved by sleeping a few hours and/or by medication 
prescribed by his private physician.  A diagnosis of probable 
musculoskeletal (tension) headaches was rendered.  The 
examiner noted that there was no documentation of the veteran 
ever having been diagnosed or treated for headaches during 
his two years of military service.  

At the time of his February 2003 hearing, the veteran 
testified that he was treated for headaches in service.  He 
noted that he was given aspirin.  The veteran reported that 
his headaches had continued since service and that they had 
become worse.  However, as noted above, service medical 
records do not document treatment. 

Based on the record, the Board is also unable to find a basis 
for establishing service connection for headache disability.  
The veteran's service medical records are devoid of any 
diagnoses of headaches.  Furthermore, at the time of the 
veteran's January 1956 service separation examination, normal 
neurological findings were reported as were normal findings 
for the head, neck, face and scalp.  There are also no 
medical records available in the years immediately following 
service demonstrating treatment for headaches.  Moreover, 
there has been no competent medical evidence submitted 
relating any current headache disorder to the veteran's 
period of service.  The Board therefore finds that that the 
preponderance of the evidence is against the claim for 
service connection for headaches.




ORDER

Service connection for hearing loss disability, for diabetes 
mellitus, for hypertension, and for headache disability is 
not warranted.  To this extent, the appeal is denied.  


REMAND

As to the issue of service connection for tinnitus, the Board 
notes that in his October 2001 VA examination report, the 
examiner stated that the veteran's bilateral tinnitus was in 
all likelihood secondary to normal aging process.  He noted 
that there was nothing in the record to substantiate tinnitus 
or hearing loss.  He stated that it was very unlikely that 
the veteran's tinnitus was related in any way to injury, 
event, or disease while on active duty.  However, the Board 
notes that a review of the veteran's service medical records 
demonstrates that the veteran was seen with complaints of 
ringing in his ears following the shooting of guns in June 
1955.  Moreover, in October 1955, the veteran was seen with 
complaints of loud noise hurting his ears following range 
practice.  The Board further observes that the veteran has 
testified that he had ringing in his head following target 
practice.  Based upon the inservice treatment records and the 
testimony of the veteran, the Board is of the opinion that 
the veteran should be afforded an additional VA audiological 
examination to determine the nature and etiology of any 
current tinnitus.  

With regard to the veteran's claim of service connection for 
prostate cancer, the Board notes that in May 2004, subsequent 
to the issuance of the last statement of the case, the 
veteran submitted an April 2004 report from K. L., M.D.  The 
United States Court of Appeals for Veterans Claims has made 
it clear that a claimant has the right to preliminary review 
of all new evidence.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The RO 
has not reviewed the April 2004 report, and the veteran has 
not waived his right to preliminary RO review.  Accordingly, 
the case must be returned to the RO to comply with the above 
judicial decision. 

With regard to evidence, the Board takes this opportunity to 
inform the veteran that he should also submit all pertinent 
evidence he may have in his possession.  

Accordingly, this matter is REMANDED for the following 
actions:  

1.  The RO should, after obtaining the 
proper authorization from the veteran, 
obtain and associate with the claims file 
copies of all treatment records of the 
veteran from Kenneth I. Licker, M.D., 935 
York Drive, DeSoto, Texas, 75115.  

2.  The RO should arrange for a VA 
examination to determine the nature and 
etiology of any tinnitus that may be 
present.  The claims folder must be made 
available for review.  All appropriate 
tests and studies should be performed and 
all findings must be reported in detail.  
After reviewing the claims file (to 
specifically include service medical 
records) and examining the veteran, the 
examiner should respond to the following:  
Does the veteran currently have tinnitus?  
If so, is it at least as likely as not (a 
50% or higher degree of probability) 
related to noise exposure during service?  

3.  After completion of the above and any 
additional development the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  If any 
of the claims remain denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



